 396DECISIONSOF NATIONALLABOR RELATIONS BOARDMary Pupillo d/b/a Marie Antoinette ManufacturersandLocal 107, International Ladies'GarmentWorkers Union,AFL-CIO. Case 29-CA-2337September 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn August 3, 1971, Trial Examiner Eugene E.Dixon issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,General Counsel filed exceptions to the Trial Examin-er's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in the case, and hereby adopts the findings,conclusions,' and recommendations of the TrialExaminer, with the modifications noted below.Based upon the Trial Examiner's findings, and uponthe record as a whole, we substitute the followingconclusion of law for the Trial Examiner's thirdconclusion of law:3.By interrogating an employee concerning heractivities on behalf of the Union and by threateningits employees with shutdown of its Mastic Beach plantand with other economic reprisals if they became orremained members of the Union, the Respondent hasengaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that Respondent, Mary Pupillod/b/a Marie Antoinette Manufacturers, Brooklyn,New York, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order, as so modified:Add the following as paragraph 1(a) to the TrialExaminer's Recommended Order, and reletter thepresent paragraphs 1(a) and 1(b) as 1(b) and 1(c),respectively."(a) Coercively interrogating employees concerningtheir union membership or activities and threateningemployeeswith a shutdown or other economicreprisals if they become or remain union members orif they give it assistance and support."IThe General Counsel excepts to the Trial Examiner's inadvertentfailure to state specifically in his Conclusions of Law and RecommendedOrder those independent violations of Section 8(a)(I) of the Act committedby Respondent The General Counsel also requests that the Board makecertainmodifications in the Appendix to the Trial Examiner's Decision.While we find merit to the General Counsel's first two exceptions, we feelthe Trial Examiner's Appendixis sufficiently specificTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENEE.DIXON, Trial Examiner: This proceeding,brought under Section 10(b)of the National LaborRelationsAct, asamended(61 Stat.136), herein called theAct, washeard at Brooklyn,New York,on June 28, 1971.The complaint, dated May 5,1971, and based on chargesfiled byLocal 107 International Ladies' Garment WorkersUnion, AFL-CIO,herein called the Union, was issued bythe Regional Director for Region 29 (Brooklyn,New York),on behalf of the General Counsel of the National LaborRelations Board,herein called the General Counsel and theBoard.The complaint alleged that Respondent, MaryPupillod/b/aMarieAntoinetteManufacturers, hadengaged in and was engaging in unfair labor practices bydischarging its employee,Mary Vecchio,on or aboutFebruary 10,1971, because of her union membership,sympathies,and activities and by interrogating employeesabout their union membership, sympathies,and activitiesand threatening its employees with reprisals because oftheir union membership,sympathies,and activities, all inviolation of Section 8(a)(1) and(3) of the Act.Respondent was not represented by counsel and filed noformal answer to the complaint. However,an undated letterfrom Respondent to the Regional Office referring to theallegations of the complaint was included as part of therecord and accepted as a denial of any unfair laborpractices on the part of Respondent.Upon the entirerecord and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt all times material Respondent Mary Pupillo has beenand individual proprietor doing business under the tradename and style of Marie Antoinette Manufacturers. SinceOctober 12, 1970, when Respondent commenced opera-tions,Respondent maintained its principal office and placeof business at Mastic Beach, Long Island, New York, whereat all times material it has been engaged in the business ofsewing and pressing ladies' garments and related products.193 NLRB No. 66 MARIE ANTOINETTE MANUFACTURERS397During the 6-month period from October 12, 1970, to April12, 1971, which is a representative period, Respondent inthe course and conduct of its business operations caused tobe manufactured, sold, and distributed at its Mastic Beachplant, sewn and pressed ladies' garments and otherproducts valued in excess of an annual rate of $50,000which products were furnished to Impact Juniors, Inc., andto Easy Street Fashions, Inc., New York City employers,each of which annually produces ladies' garments and othergoods valued in excess of $50,000 which each ships tocustomers directly out of the State of New York. At alltimes materialRespondent has been an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.finishedherwork Vecchio walked over to JosephineCastaldo and asked her if she wanted a ride home. Aboutwhat then took place Vecchio testified as follows:She turned around and spoke to Mary Pupillo andasked her if she would drive her home. So Mary turnedaround and said, "Thanks to Mary Vecchio, I'm goingto be stuck here all hours of the night." I spoke up, Isaid, "Look, if you are going to talk to me, talk to me;I'm standing here." She talked to me. She raised hervoice at me and screamed at me. She cursed at me. Sheaccused me of being an organizer for the Union, that Igot paid by the Union.11II.THE LABORORGANIZATIONLocal 107,InternationalLadies'GarmentWorkersUnion, AFL-CIO,at all times material,has been a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESMary Vecchio, a woman of some 30 years' experience asa sewing machine operator, was hired by Respondent(whose business had been in operation only about 2 weeksat that time) as a sewing machine operator sometime inOctober 1970. Prior to this time Vecchio had been a fellowemployee in the garment industry with Mary Pupillo,Respondent's proprietorPrior to her employment byRespondent, Vecchio for some 12 years had been a memberof Local 107, the Charging Union.When Vecchio started working for Respondent therewere seven or eight employees most of whom she knew andat least three of whom were union members. Before goingtowork for Respondent Vecchio called the Union'sbusiness agent and was given "permission to go to workthere" being told that "It was going to be a union-shop."According to Vecchio this was confirmed by Mrs. Pupilloalso.Vecchio further testified that she and Pupillo"constantly discussed the Union." Pupillo "said she wasgoing to join the Union if she could get Union work." A fewtimes she asked Vecchio, "What do you need it for? Whatdid it ever do for you?" Vecchio replied that she had been init long enough and "needed the benefits."According to Vecchio's further testimony about Februar-y 4 or 5, 1971, when she got back from lunch about 12:30"everybody was very nervous and tense." Pupillo was veryupset because the union officials had just been in and hadtold her that she had "to go into the Union, ..." Pupilloindicated that she had no intention of complying with theUnion's request. According to Vecchio, Pupillo further said"that nobody was going to tell her what to do." She furthersaid she had no intentions of joining the Union and that"there were a couple of troublemakers she was going to getrid of." Pupillo also said that if the employees "wanted towork in a union shop, (they) couldn't stay in her shop."February 10, 1971, was the last day that Vecchio workedforRespondent. At the end of the shift after she hadIThe evidence shows that it is Respondent's practice to hold back Iweek'spay and that normally only when one isterminatedwould shereceive 2weeks' payat one time... She cursed my family, which we should allspend all of our money on the doctor. . . . All of thebad luck you wish on me, you should have back. All ofthe crazy kind of talk. She screamed and ranted like amaniac. I tried to talk to her calmly and cooly. Shewould not listen. I never lost my temper. In fact, herdaughter stood there and screamed at me.Regarding a girl that Vecchio had recommended foremployment and who had worked for Respondent a shorttime Vecchio testified further as follows:(Pupillo) said, "I brought the girl in and I was the onethatmade her quit by involving the Union, byorganizing the shop. This was why the girl quit. This iswhat she said to me. She said it was my fault.Iwas the troublemaker. She had heard it fromvarious shops. She said she was told not to hire me andshe hired me anyway. She said she did not need me inthe shop, you know, that I should not be there, get out,do not come back. All of this nonsense.During this same conversation according to Vecchio'sfurther testimony Pupillo in substance said that she wasgoing to put a lock on the door before she recognized theUnion and that no one was going to tell her what to do.Pupillo also asked Vecchio how much the Union paid herfor organizing the shop. Vecchio denied that she was anorganizer for the Union and was just a worker. At thispoint, Vecchio testified, she took her things and left.Vecchio did not come back to the shop until paydaywhich was on Friday. At that time Pupillo gave her the 2weeks' salary that she had coming and made her sign arelease for it.i According to Vecchio's further testimony atno time did she tell Pupillo that she was quitting nor did she"do anything either by some symbolic act or otherwise .. .to show that (she was) quitting her employment... .According to Vecchio she wanted to work there. She likedthe place, it was close to her house.2 Moreover, herdaughter was expecting a baby any day and it made itconvenient for her to get back home in case she was called.Vecchio further testified that although Pupillo nevercomplained to her about the quality or quantity of her work2Itwas somethree or four blocks fromRespondent's shop whichenabled Vecchio to gohome for luncheach day. 398DECISIONS OF NATIONALLABOR RELATIONS BOARDshe did make some such comments to other employees inVecchio's absence.3Josephine Castaldo, a member of the Union, testified atthe call of the General Counsel. She corroborated Vecchio'stestimony that Pupillo referred to Vecchio as a troublemak-er. She also testified that Pupillo had told Vecchio in theFebruary 10 discussion "that she didn't want her in theshop" and also asked Vecchio what she was getting paidfrom the Union." According to Castaldo's further testimo-ny in the exchange between Pupillo and Vecchio, Pupillo"was aggravated" and "angry." In contrast Vecchio seemedto remain calm.Respondent was not represented by counsel, but bothMr. and Mrs. Pupillo testified. The substance of theirtestimony was that Vecchio was "a bad worker"; that shedid not do her work properly and that it had to be doneover. According to Mrs. Pupillo that was the reason that she"didn't want" Vecchio, and that "the Union had nothing todo with it." Notwithstanding this testimony Mrs. Pupillodenied that she discharged Vecchio claiming that the latterquit. She also testified about this matter in part as follows:And then Benyai (a union official) 2 days later, hetook the girls out, 2 or 3 days later. They came on aTuesday morning. Friday morning he took the girls out.Ihad to fight with her because I says to her . . . MaryVecchio-I had a fight with her because I said, "Whydid you bring the Union over to Chris's house? That girldon't want to come and work here no more because shedon't want to cause me trouble." That was the wholething. That girl didn't want to show up on account ofher. She said, "I have enough with the Union. I don'twant no part of it We had enough with the other shop."Because.. . the shop closed up and they never gotvacationmoney. They owe me for 4 holidays and avacation check, the Union. That's for absence, theUnion. 4 holidays and a vacation check. It is over $150they owe me. Everybody else has the same thing in thearea. The people, when they get a certain age, they try toget all kinds of excuses so they don't give them no oldage pension, no holidays or nothing. And then hewanted to tell me and my shop what to do.Isaid, "Give me a jobber, and I'll join the Union."He said, "No, you have to go and look for it on yourown." I said, "I can't find it." Then he sent me atelegram saying that the talks are still open, that he canstill talk about it. I had nothing with the Union. I hadno papers signed or anything. I mean, they took out the4 girls, so what have Ito do with the Union? Am I rightor wrong? Why do I need a Union when he took out allof the girls that I was stuck there with, 1000 dresses inthe shop, and plus they told everybody else in theneighborhood not to come in because I was not payingthe right amount of money on the dresses. I could showyou, your honor, in black and white if I was getting$4.25 and $2.50, I gave them the least was $.25 to $1.35 Igave them, plus the pressing and everything else. I didnot get $.40 out of the dress and I had to pay all of my3Vecchio testified that while Pupillo always referred to the caliber ofthe work being done by the employees as "garbage" this characterizationby Pupillo apparently was accentuated after the visit from the unionofficials4Testifying in rebuttal Vecchio was asked if she had told Pupillo on thisexpenses besides. That's the kind of people I dealt with.Because I tried to be too good to them I got it in theneck. And then all of the girls told them not to come tothe shop. Do you think that's a fair question? That's aunion. That's like being in Russia. If he wanted to be ahuman being and be in my shop, he could have come inlike a human being, he would havegiven me ajobber, Iwould have signed the papers and everything would befine. I wanted to join the Union. I am a union membersince 1939. Do you think I would have said no to theUnion. But when itcomes to caseslike this, forget it,who needs it. I do not want no aggravation. And thenworkers like that, forget it, because once I join theUnion I could not let her out of the shop for anyamount of money. And plus, I did not fire her. That is alie.We were arguing about this girl that stayed homethat day. And I says to her, I says . . . I told her allkinds of words because I was mad. Here I am stuck .. .the jobber needs the work and I could not ship it out. Isaid to her, "You have some hell of a nerve," excuse theexpression, "to do that, make that girl stay home todaybecause she did not want to give me trouble." "Oh, notme. Here, I'm giving you my book any way," she said."I'm not coming in no more."4 Those are the words thatcame out of her mouth. I did not fire her. I wish I did.Then I would have an excuse to be here today. That isthe only reason I am here. I am not here to fight theLabor Department, I am not here to fight the Union, Iam just here to fight thatshe's a liar, that she lied forthat. She gave me her book and she said, "Here is mybook. I'm not comingin no more." Those are the wordsshe told me. I did not tell her to get out of the shop, I didnot tell her I did not want her no more. When she gaveme the book and said she was not coming in any more, Isaid, "Thank God.Believe me, I don't need you. I'm notgoing tomissyou." Those are the words I told her.That's the God's honest truth. I hate people when theytry to lie. Don't lie. Say things the way they are. I didnot say that I did not want tojoin the Union. She herselftoldme manytimes,"Mary, who cares about theUnion. I have the book, I have to stay with it." If shewanted to join the Union, I did not care. She told meshe did not want to join the Union really. Now all of asudden she is all union. She lied about it, too. That is allI have to say, your honor.snsst.. .Before she walked out of the shop, she says to me,"I want to know what you are going to do." I said, "If ithas got to be like this, I don't want no Union. I wouldrather put a lock on the door." If I am going to have somuch trouble, forget about it, who needs it.Notwithstanding all the foregoing Pupillo also admitted inher testimony that she did tell Vecchio that she was atroublemaker for bringing the Union in, for havingChristine join the Union and for letting the Union knowoccasion "here is my paybook"and answered,"Idon't remember doingany such thing " The GeneralCounsel then asked,"Now, you use theexpression you don't remember I'm saying,did you or didn't you?"Vecchio's answeiwas, "No,Ididn't I don't remember seeing the book atall" MARIE ANTOINETTE MANUFACTURERS399Christine's address. In her own words Pupillo testified thatshe did not "think she (Vecchio) had any right to bring theUnion over there."ConclusionsThereisnoquestionbut that the record clearlydemonstrates that Respondent was discriminatorily moti-vated against Vecchio within the meaning of Section 8(a)(3)of the Act and I so find. Nor, in my view, is there anyquestion that when Vecchio left Respondent's premises onFebruary 10 both Vecchio and Pupillo were under theimpressionthat the employment relationship was ended. Asto whether or not Vecchio was discharged or quit I feel isunnecessary to definitely decide since in my view theconduct of Pupillo (in which connection I credit theGeneral Counsel'switnesses)was such that if Vecchio didquit it wasasa resultof the verbal abuse beingadministered her by Pupillo and tantamount to beingconstructivelydischarged.SeeN.L.R.B. v.TennesseePackers, Inc., Frosty Morn.,Div., 339 F.2d 203 (C.A. 6) andcases cited therein. Thus, whether or not Pupillo in so manywords said "You are discharged" is immaterial since heractions made it clear that she did not want Vecchio in heremployment and Vecchio reacted accordingly. Thus I findthat Vecchio's terminationviolated Section 8(a)(3) of theAct.As for the 8(a)(1) allegations of the complaint I also findthat the record fully sustains them. Thus, the allegedinterrogation is shown by Pupillo's asking Vecchio what sheneeded the Union for and what did the Union ever do forher. The alleged threats of economic reprisals are shown byPupillo's statements to the employees that they could notstay in her employment if they wanted to work in a unionshop and that she would put a lock on her door before shewould recognize the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discharged Mary Vecchiofor engaging in activity protected by the Act, I willrecommend that Respondent be ordered to offer herimmediate and full reinstatement to her former orsubstantially equivalent position, without prejudice to herseniority and other rights and privileges, and make herwhole for any loss of earnings she may have suffered bypayment to her of a sum of money equal to the amount shenormally would have earned as wages from the date of herdischarge to the date of an offer of reinstatement, less netearnings during said period, with backpay computed on aquarterly basis in the manner established by the Board inF.W.WoolworthCompany,90NLRB 289, 291-294,including interest as held inIsis Plumbing & Heating Co.,138 NLRB 716.Ishall also recommend that Respondent preserve andmake available to the Board, upon request, payroll and allother records necessary to facilitate determination of theamount due under this Recommended Order.In view of the nature of the unfair labor practicescommitted, I am of the opinion that the commission ofsimilar unfair labor practices may be reasonably anticipat-ed. I shall therefore recommend that Respondent beordered to cease and desist from infringing in any othermanner upon the rights guaranteed its employees bySection 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Mary Pupillo d/b/a Marie Antoinette Manufactur-ers is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Local 107, International Ladies' Garment WorkersUnion,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practicesprescribed by Section 8(a)(1) of the Act.4.By discharging Mary Vecchio because of her unionmembership, sympathies, and activities thereby discourag-ingmembership in the aforesaid labor organization,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, upon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, it is hereby ordered that Respondent, its agents,successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in, or activities on behalf ofLocal 107, International Ladies' Garment Workers Union,AFL-CIO, or by any other labor organization, bydischarging or in any other manner discriminating againstthem in regard to their hire or tenure of employment or anyterm or condition of employment.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistLocal 107, International Ladies' Garment Workers Union,AFL-CIO, or any other labor organization to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purpose 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining or other mutual aid or protection,or to refrain from engaging in such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a) Offer Mary Vecchio immediate and full reinstatementto her former or substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of pay she may have sufferedas a result of the discrimination against her in the mannerprovided in the section of this Decision entitled "TheRemedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, timecards, personnel records and reports,and all other records necessary to analyze and determinethe amount of backpay due under the terms of thisRecommended Order.(c) Post at its place of business in Mastic Beach, NewYork, copies of the attached marked "Appendix." 5 Copiesof said notice on forms provided by the Regional Director,Region 29, shall be posted by it, immediately upon receiptthereof, after being duly signed by Respondent, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 29, inwriting, within 20 days from receipt of this Decision, whatsteps the Respondent has taken to comply herewith .6S In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of the United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "6 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify the Regional Director forRegion 29, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that-WE WILL NOT discourage membership in or activitieson behalf of Local 107, International Ladies' GarmentWorkersUnion,AFL-CIO, or any other labororganization, by discharging employees or in any othermanner discriminating against them in regard to theirhire or tenure of employment or any term or conditionof employment.WE WILL NOT illegally interrogate our employeesconcerning their union membership or activities.WE WILL NOT threaten our employees with ashutdown or other reprisals if they become or remainmembers of Local 107, International Ladies' GarmentWorkers Union, AFL-CIO, or give it assistance andsupport.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights to self-organization, to form labor organizations,to join or assist the above-named Union, or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and torefrain from any or all such activities.WE WILL offer Mary Vecchio immediate and fullreinstatement to her former or substantially equivalentposition, without prejudice to her seniority or any othernghts and privileges previously enjoyed, and make herwhole for any loss of pay she suffered as a result of thediscrimination against her.All of our employees are free to become or remain, orrefrain from becoming, members of Local 107, Internation-alLadies'Garment Workers Union, AFL-CIO, or anyother labor organization.DatedByMARY PUPILLO D/B/AMARIE ANTOINETTEMANUFACTURERS(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FourthFloor, 16 Court Street, Brooklyn, New York 11241,Telephone 212-596-3750.